
	
		I
		112th CONGRESS
		2d Session
		H. R. 6107
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Rangel (for
			 himself, Mr. Thompson of Pennsylvania,
			 Mrs. Christensen,
			 Mr. Jones,
			 Mr. Meeks,
			 Mr. McCaul,
			 Mr. Bishop of Georgia,
			 Ms. Schakowsky,
			 Ms. Richardson,
			 Ms. Berkley,
			 Ms. Chu, Mr. Platts, and Mr.
			 Kelly) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  ability of health care professionals to treat veterans via
		  telemedicine.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans E-Health & Telemedicine
			 Support Act of 2012 or the VETS Act of 2012.
		2.Licensure of health
			 care professionals of the Department of Veterans Affairs providing treatment
			 via telemedicine
			(a)In
			 generalChapter 17 of title
			 38, United States Code, is amended by adding after section 1730A the following
			 new section:
				
					1730B.Licensure of
				health care professionals providing treatment via telemedicine
						(a)In
				generalNotwithstanding any
				provision of law regarding the licensure of health care professionals, a
				covered health care professional may practice the health profession of the
				health care professional at any location in any State, the District of
				Columbia, or a Commonwealth, territory, or possession of the United States,
				regardless of where such health care professional or the patient is located, if
				the health care professional is using telemedicine to provide treatment to an
				individual under this chapter.
						(b)Property of
				Federal GovernmentSubsection (a) shall apply to a covered health
				care professional providing treatment to a patient regardless of whether such
				health care professional or patient is located in a facility owned by the
				Federal Government during such treatment.
						(c)DefinitionsIn this section:
							(1)The term
				covered health care professional means a health care professional
				who is—
								(A)authorized by the
				Secretary to provide health care under this chapter, including a private health
				care professional who provides such care under a contract entered into with the
				Secretary, including a contract entered into under section 1703 of this title;
				and
								(B)licensed to
				practice the health care profession of the health care professional.
								(2)The term telemedicine means
				the use of telecommunication technology and information technology to support
				the provision of health care in situations where the patient and health care
				professional are separated by geographic distance.
							(d)ConstructionNothing in this section may be construed to
				remove, limit, or otherwise affect any obligation of a covered health care
				professional under the Controlled Substances Act (21 U.S.C. 801 et
				seq.).
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1730A the following
			 new item:
				
					
						1730B. Licensure of health care
				professionals providing treatment via
				telemedicine.
					
					.
			
